DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 03/01/2021.
Applicant’s cancelation of claims 1-16, 18-26, and 31-45 is acknowledged and require no further examining.  Claims 17, 27-30, and 46-50 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Species 2 (the embodiment shown in Figures 11, 18, 20) in the reply filed on 11/13/2019 is acknowledged.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 28, 30, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over reference Endou et al. (2015/0286208) in view of references Onishi (2013/0028673), Gustafsson (5189807), and Tüllmann et al. (8240060).
Regarding claim 17, Endou et al. disclose a machine tool comprising:
a column (80) that is disposed in vertically standing manner and has a predetermined linear expansion coefficient;
a spindle head (81) that is supported by the column (80) and supports a spindle (83) for attaching a tool (84) thereto;
a first means for measuring displacement (δcol1) of a first region of the column;
a second means for measuring displacement (δcol2) of a second region of the column;
a posture change evaluation unit (20) configured to evaluate a posture change of the spindle head based on a difference between the first means and second means, and a horizontal distance (Lcol);
a control unit (21) configured to control a position of a tip of the spindle (83) based on the evaluation results by the posture change evaluation unit (20).

However, Endou et al. do not disclose:
a horizontal spindle;
a first reference bar and a second reference bar disposed separately from the column; 
a first sensor that measures a vertical distance between the column-side measurement target zone and the first reference bar-side measurement target zone;
a second sensor that measures a vertical distance between the column-side measurement target zone and the second reference bar-side measurement target zone; and 
the posture change evaluation unit approximates a deformation condition by using an inner periphery and an outer periphery.
Onishi disclose a machine tool (1), comprising: a column (10) that is disposed in a vertically standing manner and has a predetermined linear expansion coefficient; a spindle head (30) that is supported by the column (10) and supports a horizontal spindle (32) for attaching a tool (33) thereto. (Figure 1 and Page 5 paragraph 68, 74)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the spindle of Endou et al. by incorporating the horizontal spindle as taught by Onishi, since such a modification would allow the spindle to engage a surface along the Z-X plane, thereby making the overall machine more desirable.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the measurement means of Endou et al. by incorporating the first and second reference bars and first and second sensors as taught by Gustafsson, since column 1 lines 67-68 through column 2 lines 1-5 of Gustafsson states such a modification would remove the drawback of requiring extremely accurate sensors and coefficient of linear expansion values with extreme degrees of accuracy.
Since Endou et al. evaluates posture change based on the difference between measured displacement of different regions and horizontal distance and Gustafsson evaluates measured displacement based on the measured distance from the sensors and height of the column, when modifying Endou et al. in view of Gustafsson, the posture change evaluation unit is interpreted to evaluate a posture change based on a difference between the measurement result of the distance first and second sensor, a 
Tüllmann et al. disclose apparatus for compensating temperature-changes, wherein the apparatus comprising: means to determine temperature change of a first periphery; means to determine temperature change of a second periphery; and means to determine posture change based on the temperature change of the first and second periphery. (Figure 2 and Column 13 lines 46-55)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the posture change evaluation unit of Endou et al. by incorporating the process of determining posture change based on the temperature change of the first and second periphery as taught by Tüllmann et al., since column 13 lines 40-45 of Tüllmann et al. states such a modification would compensate for non-uniform expansion of the column
Regarding claim 28, Gustafsson disclose at least one of the first sensor and second sensor comprises a differential transformer type sensor which is considered a type of contactless sensor. (Column 5 lines 24-30)  However, Endou et al. modified by Onishi, Gustafsson, and Tüllmann et al. disclose the contactless sensor is supported at the measurement target zone of the column.
It would have been obvious to the person of ordinary skill in the art to have the sensor supported on the column-side measurement target zone, since it has been held the rearranging parts of an invention involves routine skill in the art. [MPEP 2144.04 (VI-C)]  On page 12 paragraphs 43-44 of the Specification, the measurement means is disclosed as being supported on the column or alternatively on the reference bar.  The 
Therefore, it would have been prima facie obvious to modify Endou et al., Onishi, Gustafsson, and Tüllmann et al. to obtain the invention as specified in claim 28 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 30, Gustafsson disclose at least one of the first sensor or second sensor comprises a differential transformer type sensor which is considered a type of contactless sensor. (Column 5 lines 24-30)
Therefore, Endou et al. modified by Onishi, Gustafsson and Tüllmann et al. disclose the measurement is a displacement sensor of a contactless type supported at the measurement target zone of the reference bar (Gustafsson – 9).
Regarding claim 46, Endou et al. modified by Onishi, Gustafsson, and Tüllmann et al. disclose a first combination of the first reference bar (Gustafsson – 9) and the first sensor (Gustafsson – 12), and a second combination of the second reference bar (Gustafsson – 9) and the second sensor (Gustafsson – 12) are disposed in the column so that the posture of the column in a specific direction is evaluated. (Gustafsson – Figure 4-5, 7-8 and Column 3 lines 53-56, 61-68)
Regarding claim 47, Endou et al. modified by Onishi, Gustafsson, and Tüllmann et al. disclose a third combination, of a third reference bar (Gustafsson – 9) and a third sensor (Gustafsson – 12) for measuring a vertical distance between a third column-side 
Regarding claim 48, Endou et al. disclose defining the spindle unit as a two-dimensional model when calculating the correction of the spindle. (Page 2 paragraph 29)
Gustafsson disclose a fourth combination of a fourth reference bar (9) and a fourth sensor (12) for measuring a vertical distance between a fourth column side meansurement target zone and a fourth reference bar-side measurement target zone. (Figure 7-8 and Column 5 lines 3-14)
Therefore, Endou et al. modified by Onishi Gustafsson and Tüllmann et al. is interpreted to disclose disclose a fourth combination of a fourth reference bar (Gustafsson – 9) and a fourth measurement means (Gustafsson – 12) for measuring a vertical distance between a fourth column-side measurement target zone and a fourth reference bar-side measurement target zone is disposed in the column (Endou et al. – 80), 
wherein the posture of the column (Endou et al. – 80) in the specific direction is evaluated based on a difference between an average value measured by the first measurement means (Gustafsson – 12) and the second 
wherein the posture of the column (Endou et al. – 80) in the other direction is evaluated based on a difference between an average value measured by the first measurement means (Gustafsson – 12) and the fourth measurement means (Gustafsson – 12) and an average value measured by the second measurement means (Gustafsson – 12) and the third measurement means (Gustafsson – 12).
(Endou et al. – Page 2 paragraph 29)
(Gustafsson – Column 5 lines 3-14)
Regarding claim 49, Endou et al. modified by Onishi, Gustafsson, and Tüllmann et al. disclose a lower end of the first through the fourth reference bars (Gustafsson – 9) each are fixed to the column (Endou et al. – 80) and is possibly displaced relative to the column (Endou et al. – 80) in the vertical direction. (Gustafsson – Figure 1 and Column 3 lines 53-60)
Regarding claim 50, Endou et al. modified by Onishi, Gustafsson and Tüllmann et al. disclose the first to the fourth reference bars (Gustafsson – 9) each have a linear expansion coefficient that is different from the linear expansion coefficient of the column (Endou et al. – 80). (Gustafsson – Column 4 lines 19-28)

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over reference Endou et al. (2015/0286208) in view of references Onishi (2013/0028673),  as applied to claim 17 above, and further in view of reference Haskins (2346578).
Regarding claim 27, Guestafsson disclose the measurement means is an indicator (7) and appears to be a dial indicator. (Figure 1 and Column 3 lines 34-38)
However, Endou et al. modified by Onishi, Gustafsson and Tüllmann et al. do not explicitly disclose the dial indicator is a contact sensor.
Haskins disclose a dial indicator (1) comprising a work contact (29), wherein the dial indicator (1) is configured to indicate the linear movement of the plunger (25) when the work contact (29) comes in contact with an object. (Figure 1 and Column 2 lines 34-51)
Therefore, Endou et al. modified by Onsihi, Tüllmann et al., and Gustafsson in view of Haskins disclose the measurement means is a displacement sensor of contact type.
However, Endou et al. modified by Onsihi, Tüllmann et al. and Gustafsson in view of Haskins does not disclose the displacement sensor of contact type is supported on the measurement target zone of the column.
It would have been obvious to the person of ordinary skill in the art to have the sensor supported on the column-side measurement target zone, since it has been held the rearranging parts of an invention involves routine skill in the art. [MPEP 2144.04 (VI-C)]  On page 12 paragraphs 43-44 of the Specification, the measurement means is disclosed as being supported on the column or alternatively on the reference bar.  The Specification does not provide any criticality for having the sensor supported on the column. The person of ordinary skill in the art would be motivated to situate the sensor 
Therefore, it would have been prima facie obvious to modify Endou et al., Onishi, Gustafsson, Tüllmann et al., and Haskins to obtain the invention as specified in claim 27 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 29, Endou et al. modified by Onsihi, Tüllmann et al. and Gustafsson in view of Haskins disclose the measurement means (Gustafsson – 12) is a displacement sensor of contact type supported at the measurement target zone of the reference bar (Gustafsson – 9). (Gustafsson – Figure 1 and Column 3 lines 34-38) (Figure 1 and Column 2 lines 34-51)

Response to Arguments
The Amendments filed on 02/02/2021 have been entered.  Applicant’s cancelation of claims 1-16, 18-26, and 31-45 is acknowledged and require no further examining.  Claims 17, 27-30, and 46-50 are pending and examined below.

In response to the arguments of the objections of the claims, in view of the amendments to the claims, Examiner withdraws the claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 21, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731